Citation Nr: 1429442	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a right shoulder disorder, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the claim for service connection for a lumbar spine disorder, and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971 and from August 1990 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for a right shoulder disorder and a lumbar spine disorder, on their merits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for right shoulder and back disorders in May 2002 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.

2.  Since the final May 2002 decision, certain evidence relating to unestablished facts necessary to substantiate the claims, which is neither cumulative nor redundant of evidence previously considered, has been received to reopen the claims for service connection for right shoulder and lumbar spine disorders. 


CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying service connection for right shoulder and back disorders is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria to reopen the claims for service connection for right shoulder and lumbar spine disorders based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for service connection for right shoulder and lumbar spine disorders and remands them to the RO.  Thus, a discussion of VA's duties to notify and assist is not necessary with respect to the issues at this time.  

The issues before the Board involve claims of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The RO denied service connection for right shoulder and back disorders in May 2002, and the Veteran was notified of those decisions and of his appellate rights by a letter dated that month.  He did not appeal.  No additional evidence was received within one year of notification of the determination, and the May 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The RO's denial of the claim was on the basis that there was no current medical evidence showing right shoulder or back disorders (or that they were related to service).

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Certain evidence submitted since the last final denial of service connection for right shoulder and lumbar spine disorders in May 2002 is sufficient to reopen the claim.  Degenerative arthritis of the Veteran's lumbar spine is shown in a February 2010 VA examination report, and T. Jones, M.D. opined in July 2009 that lumbar and shoulder pain conditions were very probably related to a motor vehicle accident which occurred while the Veteran was in service.  

The Board finds that evidence relating to unestablished facts which are necessary to substantiate the Veteran's claims and which are neither cumulative nor redundant has been received.  In sum, new and material evidence has been received to reopen the claims for service connection for right shoulder and lumbar spine disorders.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Further action will be taken with respect to these claims on remand below.



ORDER

New and material evidence has been received to reopen the claims of service connection for right shoulder and lumbar spine disorders.  To this extent, the appeal is granted, subject to the directives set forth in the following remand section of this decision. 


REMAND

The Veteran seeks service connection for right shoulder and lumbar spine disorders as due to injuries he sustained during a motor vehicle accident in service in February 1991.  He has submitted documentation that a motor vehicle accident occurred at that time, as well as of problems with his right shoulder and lower back at that time.  Moreover, a July 2009 letter from Dr. Jones tends to relate current shoulder and back problems to that accident in service.  

There was a VA medical opinion in February 2010, to the effect that the Veteran's current lumbar spine degenerative arthritis was not due to service and did not have its etiology in service; and a July 2010 VA medical opinion to the effect that the Veteran's current low back condition was not a continuation of the pain noted in service treatment records or the motor vehicle accident confirmed by lay statements.  However, as detailed below, the record suggests that there may be some more relevant medical records available, and the examiner based his opinion in part on the lack of supported findings for a back condition while on active service or otherwise until 2007.  It appears that the examiner did not meaningfully consider relevant evidence of record.  In February 2010, he specifically mentioned only a November 1977 service discharge examination report and a 2006 private medical record showing an L4 disc herniation, and in July 2010, he stated that there are no supporting 'findings' for a back condition while on active duty or otherwise until 2007, neglecting to consider witness statements indicating pain following a motor vehicle accident in service and an April 1995 service report of medical history in which the Veteran reported that he takes Tylenol and Aleve for back and shoulder pain.  That document is contained in the claims file in a large white envelope labeled "STR copies from Vet."  Accordingly, after adequate record development is completed on this claim, another VA examination should be conducted as indicated below.  

There also is a July 2010 VA examination report of record which contains diagnoses both of right shoulder arthritis and of right shoulder rotator cuff strain.  The examiner opined that the Veteran's current right shoulder rotator cuff strain was not due to his right shoulder tendonitis noted in 1991 "due to a lack of medical record substantiation".  The Board notes that medical records are not always necessary to substantiate a claim, and that the examiner did not render a medical nexus opinion regarding the Veteran's right shoulder arthritis with consideration of the April 1995 service report of medical history which mentions shoulder pain.  Moreover, the examiner noted that the Veteran may have additional documentation that would allow support for the claim, development for which will be undertaken pursuant to this remand.  Accordingly, after adequate record development is completed on this claim, another VA examination should be conducted as indicated below.  

Concerning medical record development needed, there is a June 2006 report from Michael J. Goebel, M.D. showing treatment of the Veteran for L4 radicular pain, in addition to the July 2009 letter from Dr. Jones making comments about both the Veteran's right shoulder and low back.  It would appear that there are additional medical records of treatment which the Veteran received from these providers.  They may contain information to support the Veteran's claims, and so they should be obtained.  Additionally, it is possible that the Veteran received examinations or treatment for one or both of these disorders between the time of his April 1991 active service discharge and until or beyond his September 2001 retirement from the North Carolina National Guard, which he mentioned in February 2002.  Accordingly, those records should be sought through the appropriate government repository and also through the Veteran, as he may have access to them.  

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain all additional available medical records which are relevant to the claims for service connection for right shoulder and lumbar spine disorders.  These should include all medical records of treatment provided by Michael J. Goebel, M.D., including prior to June 22, 2006; and all medical records of treatment provided to the Veteran by Tony Jones, M.D.  Any additional service treatment or examination reports from between the Veteran's April 1991 active service discharge and his September 2001 retirement from the North Carolina National Guard (reported by him in February 2002), and later if there was later service treatment, should be obtained, either through the appropriate government repository or through the Veteran if he has access to them.  

2.  After record development is completed, the Veteran should be scheduled for a VA orthopedic examination with regard to his claims for service connection for right shoulder and lumbar spine disorders.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  All current right shoulder and lumbar spine disorders should be clearly reported. 

As to each right shoulder and lumbar spine disorder found to be present, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that such disorder is related to service, including the motor vehicle accident which has been reported by multiple sources as having occurred in February 1991?

The examiner should carefully and thoroughly  consider and discuss the information from the Veteran's available service (including his April 1995 report of medical history that references shoulder and back pain), private, and VA treatment records, the June 2009 witness statements which the Veteran has submitted, and each of the Veteran's own lay statements from 2002 to the present, including any furnished at the time of the examination, and furnish reasons for the opinions rendered.  If the examiner is unable to render any of the medical opinions requested, detailed, accurate, and specific reasons for being unable to do so must be furnished.  

3.  Thereafter, the RO should review the expanded record and undertake a merits analysis of the claims for service connection for right shoulder and lumbar spine disorders.  If either claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


